OFFICE   OF THE    ATTORNEY    GENERALOFTEXAS
                           AUSTIN




tlonomble iioy toventhol, Chairman
Livestock San.Itory COmr;iiesiOn
2002 W. T. Vaggoner BuiMing
Fort Yorth, Texas

Dear AU. Lovcntiml:




          Pour lettbg    of J                       ts for an opin-
                                               thor the appropria-
tion to the                                    on by If. B. 286, 46th
Legislature,  o                                     chase tick era&i.-
cation and dip                                    urchase spray pu,IIps
and hose, tol3ti                                  WI in test&n!: tip-
ping molution5,                                  pmnts OS such arti-


                                         onal Dictionary,   2d M.,   de-
                                    rt    as follows$

                                   or the parts, goods,
   \. st?qek or the l+ko, or w(lich anythiry is com-
    ' yef,or    r;;n3e; pi3 raw material .*

        '.,, 0 (4+).~~Th&pp3ratu8 cr inplenents neccs-
     s3Fy'q.e thq,3Loing of anything; afi, writing
     lssLter&a&.A

             You advise that spray pumps and Wise ore necessary
for t&e purpose OP applying dip solution to sick ;md crippled
livestock,    baby Calves, :vork stock and horses and cattle of
extremly     id@ value, den it is ixiqwacticrrble, or clemeil un-
irise  CG put  CIiC%i through t&e Vat. Te6tfng gtigets and mater-
ials 31-c obviciusl~- necessary tl: ic the LDOrk.
                                                                                810

    Iionorable   Boy toventhal    - page 2



                 xou %lso 8dVhe     that   for   6   number   of   ymrS   you
    have purch%sed suoh things from your appropriation      for
    Qdip mterial*   , :m.I such purchases hnve not been question-
    ed by the CO~~ptroUer.     Xou state tliat ciurinq the mame
    period Sroigbt un such Item baas been paid from tba same
    ayproprlation ,

               POur question is ax&wered in the %SSirmbtive.
    The word l nubtiwialo, as lndlcatti   above, may esibr%ee the
    iwlmeuts    or apparatus necessary to do a ptarticulor thing.
    Dep%rtniental construction has attributed    to it this mean-
    ing in cuunbction uith the %pproprlations     to your Depart-
    tieat from t&w? to time for *Up iader161g, and since the
    ph~%sc is bbv-lously susceptible    of such constructlon,  we
    reC;ard oursslver; 0s bound thereby*

                With regnrd to tho iteDI of freight, you are ad-
    vieed that such x&%ybe ~b%r&@ t0 the Qdip ri@teri%ls’ %p-
    i>ropriation,  sinae it Is an expenditure neee6eory to ef-
    Sect t&e purchase or ecquuisition 0S the mster.l.als riientdon-
    ed.




                                                      . .
                                   BY
                                                 ls%iw
                                                  it, vi. Rb~rOhila
                                                          Assist%nt




t